On petition for rehearing it is suggested that a clerical misprision occurred by omitting from the final judgment appearing in the transcript of the record the sum of $533.97 as interest and because of said error this item was omitted in the original opinion filed in this cause. The correct amount to be recovered under the first count of the declaration is, viz.: *Page 833 
         Face of policy ........................ $5,000.00 Costs taxed in Shaw v. Jarrell ........     63.80 Interest on Judgment Shaw v. Jarrell ..    533.97 Surgical aid as provided in policy ....    533.05 Attorney's fee herein .................    800.00 _________ TOTAL .......... $6,930.82
The defendant having paid into court the sum of $5,764.59, there remains a balance due to the plaintiff under count one of the declaration the sum of $1166.23, plus costs in the amount of $82.62, making the total balance due the plaintiff below under count one of the declaration the sum of $1248.85.
The original opinion is modified on petition for rehearing to read: The judgment appealed from is affirmed as to the first count to the extent that the $1166.23 and costs in the amount of $82.62, making a total amount of $1248.85 as recoverable thereunder. The judgment as to the second count is reversed and a new trial granted. It is so ordered.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.